Title: From George Washington to Brigadier General Henry Knox, 31 July 1780
From: Washington, George
To: Knox, Henry


					
						Dr Sir
						[Highlands, N.Y.] ⟨Ju⟩ly 31. 1780
					
					By advices received this afternoon the Enemy have again made an incursio⟨n⟩ into this State and were in pretty considerable force before Fort Schuyler on the 27th. It is essential that a considerable number of Militia should march to relieve it, and Ammunition is wanted for them, which can not be supplied at Albany. You will therefore be pleased to direct the Commissary of Military Stores to have a quantity of powder & Lead equal to a hundred rounds of each & a proper quantity of Cartridge paper held in readines⟨s⟩ to be delivered on the

application of Colo. Hay, to whom I have written to forward it immediately to Mr Ransalaer at Albany. I am Dr Sir Yr Most Obedt st
					
						Go: Washington
					
				